Title: To John Adams from Esther Barrette Adams, 8 July 1807
From: Adams, Esther Barrette
To: Adams, John



Sir,
St. Helier’s Island of Jersey 8th. July 1807.

Having a considerable time since took the liberty of addressing you, being the Widow of your late Brother Summers, of whom I gave the particulars of, stating that by his Death I was left with three Children to maintain by my labour, which thanks be to God I have hitherto done.— Therefore Sir, having an opportunity per favor of the Bearer Captain Philip De Gruchy of this Island, who has known me from a Child, to refer you to him for my Character, or any Questions, you might be pleased to ask of him, relative me, at the same time most humbly request, Sir, you will take my former letters into consideration, together with this, and remit me something, as in your Wisdom you might think fit, & in order to help me, when I am not able to earn my living by my labour, and for the sake of your late Brothers family.— The Particulars of whom I gave you in the former letters sent.—
I am with dutiful respect / Sir, / Your most obedient / humble servant / & Sister in law
Esther Adams.